FILED 

                                                                       FEB 12,2015 

                                                               In the Office of the Clerk of Court 

                                                             W A State Court of Appeals, Division III 





           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                              DIVISION THREE

EDWARD C. HVOLBOLL,                         )
                                            )         No. 31836-2-111
                    Appellant,              )
                                            )
      v.                                    )
                                            )
THE WOLFF COMPANY DBA THE                   )
WOLFF COMPANY, LLC DBA THE                  )
WOLFF COMPANY II, LLC,                      )
                                            )
                    Defendants,             )
                                            )
HSC REAL ESTATE, INC. DBA                   )
RIVERSTONE RESIDENTIAL DBA                  )
RIVERS TONE RESIDENTIAL GROUP               )
DBA RIVERS TONE RESIDENTIAL                 )
WEST, LLC; CONSOLIDATED                     )
AMERICAN SERVICES; AND                      )
PERRENOUD ROOFING                           )         UNPUBLISHED OPINION
INCORPORATED,                               )
                                            )
                    Respondents.            )

      SIDDOWAY, C.J.   - Edward Hvolboll appeals the summary judgment dismissal of

his personal injury lawsuit against owners and contracted maintenance providers to the

apartment complex where he lived, and where he slipped and fell on accumulated ice and

snow in January 2009. The trial court concluded that based on facts that were
No.31836-2-II1
Hvolboll v. WolfJeo.


undisputed, any reasonable jury would conclude that his claim was barred by the doctrine

of implied primary assumption of risk.

       Mr. Hvolboll argues that the defense of implied primary assumption of risk does

not apply to landlord-tenant cases involving falls on snow and ice; if it does, he argues

that material issues of disputed fact remain. We conclude that summary judgment was

appropriately granted and affirm.

                    FACTS AND PROCEDURAL BACKGROUND

      Edward Hvolboll and his business partner, Travis Hitchcock, moved to the City of

Spokane Valley in August 2008, where they rented an apartment in the Villages

apartment complex. Mr. Hvolboll was born and raised in California and lived in warm

areas his entire life. He had virtually no experience walking on snow or ice before the

winter of 2008-2009.

      During Mr. Hvolboll's first winter in Spokane, the area experienced a record

snowfall. Mr. Hvolboll agrees that it snowed "somewhere in the neighborhood of 6 feet"

during the month of December 2008. Clerk's Papers (CP) at 89.

      Both Mr. Hvolboll and Mr. Hitchcock had difficulty negotiating icy and snowy

areas of the apartment complex during December and January, prompting Mr. Hvolboll

to document conditions and lodge complaints with the complex's management. Mr.

Hvolboll conceded in deposition that the sidewalks at the complex were generally cleared




                                             2

No. 31836-2-II1
Hvolboll v. Wolff Co.


of snow, but he testified that snow and ice remained on the asphalt roadways even after

they were plowed.

       Mr. Hitchcock slipped and fell near a dumpster that served the men's apartment

toward the end of December. When Mr. Hitchcock returned to the apartment, he told Mr.

Hvolboll that "it was really slippery, and that he was going to complain about the ice

buildup around the dumpster area." CP at 93. Mr. Hvolboll slipped but did not fall on

"several occasions" while walking around the apartment complex, and complained to the

property management about inadequate snow removal. CP at 93.

       New snow fell on the first or second day of January and was plowed on January 2.

Mr. Hvolboll took pictures before and after the plowing, at least in part to document his

concern about inadequate snow removal. No new snow fell between January 2 and the

January 7 date of Mr. Hvolboll's fall leading to this lawsuit.

       Late in the morning on January 7, Mr. Hvolboll walked from his apartment to the

outdoor common mailbox area to retrieve his mail. A sidewalk that had been cleared of

snow led from Mr. Hvolboll's apartment to the mailbox area. He planned to walk to the

property management office at the complex after he picked up his mail, in part to

complain again about what he considered inadequate plowing, sanding, and deicing of the

roadways.

       From Mr. Hvolboll's perspective, the safest route to the property management

office from the mailbox area was not over the cleared sidewalks, which required that he

                                             3

No. 31836-2-II1
Hvolboll v. Wolff Co.


cross the asphalt roadway adjacent to the mailbox area. Although the roadway had been

plowed on January 2, there were still accumulations of snow and ice, especially on the

sides of the road. A low berm of accumulated snow and ice ran between the sidewalk in

front of the mailbox area and the relatively clear center of the roadway.

       After checking his mail, Mr. Hvolboll began to walk across the snow and ice berm

to cross the roadway. He was wearing slip resistant shoes, and later emphasized that he

"had recognized that there was a potential hazard for slipping, and I was cautious. I did

everything I could to minimize any risk." CP at 134. According to him, the sunny skies

and warmer temperature on the morning of January 7 had caused water to pool on top of

the ice. He began to slip with his first step and, with his second step, fell flat on his back,

seriously injuring his right ankle.

       In January 2012, Mr. Hvolboll filed a complaint for damages against six entities

whom he alleged either owned the apartment complex or were agents having some

responsibility for the condition of its walkways and roadways. His claims against two

entities were dismissed without prejudice by a stipulated order.

       In March 2013, three of the remaining defendants filed a joint motion for summary

judgment, asserting that based on undisputed facts, Mr. Hvolboll's negligence claim was

barred by the doctrine of implied primary assumption of risk. After reviewing the

parties' briefing and hearing argument, the trial court agreed and dismissed all of Mr.

Hvolboll's remaining claims. Mr. Hvolboll appeals.

                                              4

No. 31836-2-111
Hvolboll v. Wolff Co ..


                                       ANALYSIS

       The ground on which the defendants moved for summary judgment dismissal of

Mr. Hvolboll's claims was their affirmative defense of assumption of the risk. They

contended that before his fall, Mr. Hvolboll

       was fully aware of the slippery conditions, fully understood the risk of
       falling on the snow and ice, appreciated the presence and nature of that risk,
       and voluntarily chose to encounter it.

CP at 57. These facts, they argued, established implied primary assumption of risk.

       Most of the applicable law is undisputed.

                                      Landlord duty

       "The basis of any negligence action is the failure to exercise reasonable care when

one has a duty to exercise such care." Bodin v. City ofStanwood, 130 Wash. 2d 726, 744,

927 P.2d 240 (1996) (citing RESTATEMENT (SECOND) OF TORTS § 282 (1965». In order

to prevail on a negligence claim, a plaintiff must prove four elements: "(1) the existence

of a duty, (2) breach of that duty, (3) resulting injury, and (4) proximate cause." Coleman

v. Hoffman, 115 Wash. App. 853, 858,64 P.3d 65 (2003).

       "The threshold determination of whether a duty exists is a question of law."

Coleman, 115 Wash. App. at 858. Where the duty at issue is that of a possessor of land for

the condition of the land, "[t]he common law classification of persons entering upon real

property determines the scope of the duty of care owed." Mucsi v. Graoch Assoc. Ltd.




                                               5

No. 3 I 836-2-II1
Hvolboll v. Wolf/Co.


P'ship No. 12, 144 Wn.2d 847,854-55,31 P.3d 684 (2001). "A residential tenant is an

invitee." Id. at 855.

       Washington recognizes the general rule "that where an owner divides his premises

and rents certain parts to various tenants, while reserving other parts such as entrances

and walkways for the common use of all tenants, it is his duty to exercise reasonable care

and maintain these common areas in a safe condition." Geise v. Lee, 84 Wash. 2d 866, 868,

529 P .2d 1054 (1975). Landlords therefore have a general duty to keep common areas

free from dangerous accumulations of snow and ice. Id. As with all possessors of land,

however, when it comes to dangers that are "known or obvious" to invitees, landlords are

generally not liable.

       In Iwai v. State, 129 Wash. 2d 84, 915 P.2d 1089 (1996) and Mucsi, the Washington

Supreme Court analyzed a land possessor's responsibility for injuries arising from an

invitee's fall on known or obvious accumulations of snow and ice, applying Restatement

(Second) ofTorts §§ 343 and 343A (1965), which our Supreme Court recognized as

stating the appropriate standard for duties to invitees for known or obvious dangers in

Tincani v. Inland Empire Zoological Society, 124 Wash. 2d 121, 139,875 P.2d 621 (1994).

Section 343A of the Restatement provides in part that

       [a] possessor ofland is not liable to his invitees for physical harm caused to
       them by any activity or condition on the land whose danger is known or
       obvious to them, unless the possessor should anticipate the harm despite
       such knowledge or obviousness.


                                             6

No. 31836-2-III
Hvolboll v. Wolff Co.


       In both Iwai and Mucsi, the Supreme Court held that a trial court improperly

dismissed the plaintiffs' slip and fall claims in light of section 343A(1)'s exception for

instances where "the possessor should anticipate the harm despite ... knowledge or

obviousness." lwai, 129 Wash. 2d at 94; Mucsi, 144 Wash. 2d at 859.

       The comments to section 343A of the Restatement expand on reasons a possessor

of land might expect harm to an invitee despite a known or obvious danger, explaining

that

       [s]uch reason to expect harm ... may arise, for example, where the
       possessor has reason to expect that the invitee's attention may be distracted,
       so that he will not discover what is obvious, or will forget what he has
       discovered, or fail to protect himself against it. Such reason may also arise
       where the possessor has reason to expect that the invitee will proceed to
       encounter the known or obvious danger because to a reasonable man in his
       position the advantages of doing so would outweigh the apparent risk.

RESTATEMENT (SECOND) OF TORTS § 343A cmt. f(1965).

                                    Assumption ofrisk

       Even where a possessor of land owes a duty of care, it may raise a plaintiff s

assumption of the risk as an affirmative defense. The doctrine of implied primary

assumption of the risk has been recognized by Washington decisions and, when it

applies, the plaintiffs consent negates any duty the defendant "would otherwise have

owed to the plaintiff." Home v. N Kitsap Sch. Dist., 92 Wash. App. 709, 719, 965 P.2d
1112 (1998). The defendants in this case asserted assumption of the risk as an

affirmative defense and it was the basis for their motion for summary judgment.

                                             7

No. 3 I 836-2-III
Hvolboll v. WoljJCo.


       Mr. Hvolboll concedes that the doctrine of implied primary assumption of the risk

is recognized by Washington decisions, but he argues that no reported Washington

decision has applied it to a case in which a tenant slipped and fell on snow or ice, and that

Iwai and Mucsi imply that it does not apply in such cases. Alternatively, he argues that if

the defense is available in theory, it presented disputed issues of fact in his case.

                                     Standard ofreview

       In reviewing an order for summary judgment, we engage in the same inquiry as

the trial court. Folsom v. Burger King, 135 Wn.2d 658,663, 958 P.2d 301 (1998).

Summary judgment is properly granted when there is "no genuine issue as to any material

fact and that the moving party is entitled to a judgment as a matter oflaw." CR 56(c).

"In ruling on a motion for summary judgment, the court must consider the material

evidence and all reasonable inferences therefrom most favorably for the nonmoving

party." Jacobsen v. State, 89 Wash. 2d 104, 108,569 P.2d 1152 (1977). Summary

judgment is appropriate "only if, from all the evidence, a reasonable person could reach

only one conclusion." Folsom, 135 Wash. 2d at 663.

       CR 56(e) explicitly requires that affidavits supporting or opposing a motion for

summary judgment "( 1) must be made on personal knowledge, (2) shall set forth such

facts as would be admissible in evidence, and (3) shall show affirmatively that the affiant

is competent to testifY to the matters stated therein." Grimwood v. Univ. ofPuget Sound,

Inc., 110 Wn.2d 355,359,753 P.2d 517 (1988) (emphasis added). A party opposing a

                                              8

No. 31836-2-111
Hvolboll v. Wolff Co.


motion for summary judgment, "may not rest upon the mere allegations or denials of his

pleading," but "must set forth specific facts showing that there is a genuine issue for

trial." CR 56(e).

       Mr. Hvolboll's first assignment of error-that the defense of implied reasonable

assumption of the risk is not available in cases involving falls on snow or ice-presents

an issue of law that we review de novo. See State v. Kurtz, 178 Wash. 2d 466, 469,309

P.3d 472 (2013) (availability of medical necessity defense); State v. Fry, 168 Wash. 2d 1,

11,228 P.3d 1 (2010) (availability of compassionate use defense).

       Assuming the defense is legally available, his second assignment of error contends

that two facts on which the defense depends-that Mr. Hvolboll voluntarily encountered

the icy condition that caused him to fall, and that he had knowledge of the presence and

nature of a specific risk-are genuinely disputed. Because these are questions of fact,

they may be determined as a matter oflaw only if reasonable minds could not differ.

Hartley v. State, 103 Wash. 2d 768, 775, 698 P.2d 77 (1985).

       We address Mr. Hvolboll's assignments of error in turn.

            1.      Implied primary assumption ofrisk is an available defense

       "[T]he general rubric 'assumption of risk' has not signified a single doctrine but

rather has been applied to a cluster of different concepts." Kirk v. Wash. State Univ., 109

Wn.2d 448,453,746 P.2d 285 (1987). It includes some "kinds of assumption of risk ...

that shift the defendant's duty to the plaintiff and hence bar the [plaintiff s] claim," and

                                              9

No. 31836-2-111
Hvolboll v. Wolff Co.


other kinds that are "essentially contributory negligence and ... simply reduce damages."

Scott v. Pac. W. Mountain Resort, 119 Wash. 2d 484, 496, 834 P.2d 6 (1992). Before the

enactment of comparative negligence and comparative fault statutes, it was not critical

that the kinds of assumption of risk be carefully distinguished, because at common law

both assumption of the risk and contributory negligence were complete bars to recovery.

Id.

       Washington now recognizes four categories of assumption of risk: "(1) express,

(2) implied primary, (3) implied reasonable, and (4) implied unreasonable." 16 DAVID K.

DEWOLF & KELLER W. ALLEN, WASHINGTON PRACTICE: TORT LAW AND PRACTICE §

9:11, at 398 (4th ed. 2013); Erie v. White, 92 Wash. App. 297, 302, 966 P.2d 342 (1998).

The last two types, implied reasonable and implied unreasonable assumption of risk, are

"nothing but alternative names for contributory negligence." Home v. N Kitsap Sch.

Dist., 92 Wash. App. 709, 719, 965 P.2d 1112 (1998) (citing Scott, 119 Wash. 2d at 497);

Gregoire v. City o/Oak Harbor, 170 Wn.2d 628,636,244 P.3d 924 (2010) (noting that

they "apportion a degree of fault to the plaintiff and serve as damage-reducing factors").

       Express assumption of risk and implied primary assumption of risk operate the

same way, and ~'arise when a plaintiff has consented to relieve the defendant of a duty-

owed by the defendant to the plaintiff-regarding specific known risks." Gregoire, 170
Wash. 2d at 636; Kirk, 109 Wash. 2d at 453. The only difference between the two is "the way

in which the plaintiff manifests consent." Home, 92 Wash. App. at 719. "With express

                                            10 

No. 31836-2-111
Hvolboll v. woljfeo.


assumption of risk, the plaintiff states in so many words that he or she consents to relieve

the defendant of a duty the defendant would otherwise have. With implied primary

assumption of risk, the plaintiff engages in other kinds of conduct, from which consent is

then implied." Erie, 92 Wash. App. at 303; Kirk, 109 Wash. 2d at 453. The elements of proof

of both express and implied primary assumption of risk are the same: "The evidence must

show the plaintiff (1) had full subjective understanding (2) of the presence and nature of

the specific risk, and (3) voluntarily chose to encounter the risk." Kirk, 109 Wash. 2d at

453. When express or implied primary assumption of the risk applies, the plaintiffs

consent negates any duty the defendant would otherwise have owed to the plaintiff.

Home, 92 Wash. App. at 719.

       Mr. Hvolboll contends that because the Supreme Court in both Iwai and Mucsi

remanded cases involving falls on snow and ice for trial without discussing a potential

defense of implied primary assumption of risk, it thereby implicitly held that the defense

is not available in such cases. Iwai stated, and Mucsi restated, that if a plaintiff knew

about ice in a parking lot, but the possessor of land could and should nonetheless have

anticipated harm, "then section 343A may impose liability." Iwai, 129 Wash. 2d at 94;

Mucsi, 144 Wash. 2d at 860.

       But in Iwai and Mucsi, the defendants based their motions on a contention that as a

matter of law, they had no duty-not that their duty was negated by the plaintiffs

knowing, voluntary assumption of risk. The duty-creating exception and the duty­

                                             11 

No. 3 I 836-2-II1
Hvolboll v. Wolf/Co.


negating defense are not two sides of the same coin-as one would expect, since not only

our Supreme Court, but the authors of the Restatement, recognize both the exception and

defense.

       The exception under which a land possessor owes a duty to warn or protect an

invitee from a known or obvious danger under section 343A focuses on the land

possessor and what he or she should reasonably anticipate. Mr. Hvolboll contends that

given the layout of the apartment complex, the shortest and sometimes safest option for

tenants to get from one point to another was to cross roadways, with the result that the

defendants had "reason to expect that [an] invitee will proceed to encounter the known or

obvious danger because to a reasonable man in his position the advantages of doing so

would outweigh the apparent risk." RESTATEMENT (SECOND) OF TORTS § 343A cmt. f

(1965). If the exception to section 343A's rule of nonliability applied in this case, it

would not be based on the precise situation that Mr. Hvolboll encountered on January 7

and any conscious decision that he made, but more generally on what the defendants

could anticipate he and other tenants would do.

       These defendants did not move for summary judgment on the basis that they owed

no duty, however, so the exception to the rule of non liability under section 343A does not

apply. These defendants moved for summary judgment on the basis that if they had a

duty, it was negated by Mr. Hvolboll's primary reasonable assumption of the risk.




                                             12 

No. 3l836-2-II1
Hvolboll v. woljfeo.


       It is no doubt true that in many cases, circumstances that should cause a possessor

of land with known and obvious dangers to nonetheless anticipate harm will, at the same

time, make the defense of implied reasonable assumption of the risk unavailable. For

example, if something can be anticipated to distract an invitee's attention from an

otherwise obvious and avoidable danger, not only will the possessor of land continue to

owe a duty under the exception to section 343A's rule of non liability, but an invitee who

encounters harm may well do so because of the distraction, not on the basis of a knowing

and voluntary choice. But as the comments to the Restatement recognize, "[t]he

boundaries of the defendant's duty to act do not ... coincide in all cases with those of the

plaintiff's assumption of risk":

       The duty is determined upon the basis of what the defendant should expect,
       while assumption of risk is a matter of what the plaintiff knows,
       understands, and is willing to accept. Thus one who supplies a defective
       chattel for the use of another may be under a duty to make it safe, to warn
       the other of the defect, or otherwise to protect him, because it may be
       expected that he will not discover the defect. When the other does discover
       it, and nevertheless proceeds quite voluntarily to make use of the chattel, he
       assumes the risk.

RESTATEMENT (SECOND) OF TORTS § 496C cmt. e (1965).

       Because the boundaries of a defendant's duty do not coincide in all cases with the

defense of implied primary assumption of the risk, the defense is available in cases

involving an invitee's fall on snow or ice. The defense simply was not the basis for the

motions made in Iwai and Mucsi, and for that reason was not addressed.


                                            13 

No. 31836-2-II1
Hvolboll v. Wolff Co.


  II.     Summary judgment was appropriate in light ofthe undisputed evidence ofMr. 

             Hvolboll's contemporaneous knowledge and voluntary choice 


        We tum, then, to the contention that even if implied primary assumption of risk

applies, material issues of fact exist as to whether Mr. Hvolboll understood the risks and

voluntarily assumed them. To establish their defense of primary reasonable assumption

of risk, the defendants must show that at the time of the accident, Mr. Hvolboll "(1) had

full subjective understanding (2) of the presence and nature of the specific risk, and (3)

voluntarily chose to encounter the risk." Jessee v. City Council ofDayton, 173 Wn. App.

410,414,293 P.3d 1290 (2013) (quoting Kirk, 109 Wash. 2d at 453).

        The knowledge and voluntariness that establish the plaintiff s consent are

questions of fact for the jury, "except when the evidence is such that reasonable minds

could not differ." Alston v. Blythe, 88 Wash. App. 26, 33-34, 943 P.2d 692 (1997); Home,
92 Wash. App. at 720. Thus, "[i]freasonable minds could not differ on the knowledge and

voluntariness, there is implied primary assumption of the risk as a matter of law." Jessee,
173 Wash. App. at 414.

        The test for knowledge is a subjective one, but the facts that should be known are

objectively determined: a plaintiff has knowledge if, "at the time of decision, [he or she]

actually and subjectively knew ... all facts that a reasonable person in the plaintiff s

shoes would want to know and consider." Home, 92 Wash. App. at 720. Additionally,

plaintiffs "must be aware of more than just the generalized risk of their activities; there


                                             14 

No. 3 I 836-2-III
Hvolboll v. Wolff Co.


must be proof they knew of and appreciated the specific hazard which caused the injury."

Shorter v. Drury, 103 Wash. 2d 645, 657, 695 P.2d 116 (1985).

       "Whether a plaintiff decides voluntarily to encounter a risk depends on whether he

or she elects to encounter it despite knowing of a reasonable alternative course of action."

Home, 92 Wash. App. at 721; Zook v. Baier, 9 Wash. App. 708, 716, 514 P.2d 923 (1973)

("[T]he injured plaintiff must have had a reasonable opportunity to act differently or

proceed on an alternate course that would have avoided the danger.").

       The fact that a plaintiff has commented on the risk before encountering it is

compelling evidence of a knowing and voluntary assumption of the risk. In Jessee, 173
Wash. App. at 412, the plaintiff tripped and fell on an old firehouse stairway after

commenting on the fact that it had no handrail, its steps seemed taller than normal, it

appeared not to be "ADA compliant,"] and that the stairway looked "unsafe." This court

reasoned that the plaintiff's "comment[s] on the specific shortcomings of the stairway

before encountering the risk those shortcomings posed" established both that she "had

specific knowledge of the risks inherent in descending these cement stairs," and that she

voluntarily assumed the risk. Id. at 412,415.

      Here, Mr. Hvoiboll's complaint alleged that, 


      [i]n the weeks prior to this incident Plaintiff, his roommate and other 

      residents at the Apartments had complained to employees at the 



       1   Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101-12213.

                                            15
No. 3 1836-2-II1
Hvolboll v. Wolff Co.


       management office about the lack of proper maintenance of the common
       walkways which they were forced to use in order to get to and from their
       respective apartments.

CP at 14.

       Mr. Hvolboll testified that he had discussed with an apartment manager or

contractor "about the area by the dumpster being impassible and unusable, and talked to

him about the mailbox area being also dangerous at the same time." CP at 99. He was

on his way to the apartment office to speak with the manager about the conditions on the

roadways when he fell. He admits that before stepping on the ice and falling, he

contemplated which path to take and decided that all possible routes were equally

slippery.

       Mr. Hvolboll nonetheless contends that while he might have assumed the risk of

slippery ice and snow as he had experienced it up until then, there is a fact question as to

whether he "understood the nature of the condition that day." Reply Br. at 6 (emphasis

added). He argues that the warming weather and melting ice made the conditions at the

time of his fall "much more slippery," Br. of Appellant at 4, and characterizes the specific

conditions on the day of his fall as "unique to me." CP at 130.

       His argument greatly overstates the acuity with which risks must be appreciated in

order to be assumed. As explained in Simpson v. May, 5 Wash. App. 214, 218, 486 P.2d
336 (1971) (quoting Hogenson v. Service Armament Co., 77 Wash. 2d 209, 215, 461 P.2d
311 (1969)), "the defense requires more than a generalized feeling that there may be

                                             16 

No. 31836-2-III
Hvolboll v. Wolff Co.


some hazard involved." (Emphasis added). But the required knowledge is of a particular

type of hazard, not knowledge of every variable that might affect the likelihood of harm.

As Simpson explains:

      To illustrate, one who attends a baseball game may be precluded from
      recovering for damages suffered when hit by a ball or broken bat. This
      preclusion may apply even if the circumstances leading to the injury were
      somewhat bizarre. He would not be precluded from recovering for
      damages from a collapsing grandstand or from eating tainted concession
      food unless he knew of this specific risk and voluntarily accepted these
      risks.

(Internal quotation marks omitted).

      Mr. Hvolboll cites two cases in arguing that the defense requires the plaintiffs

complete understanding of the likelihood of harm: the cases of Dorr v. Big Creek Wood

Production, inc. ,2 and Alston, supra, as discussed in Home, 92 Wash. App. at 722. But the

cases undercut his position. In the first, Dorr, the plaintiff-a logger-walked toward

another logger's position, looking for any "widow-makers" (a broken limb or tree top

caught in the forest canopy) that might loom above. He didn't see any-but then was

struck by a falling limb that he had not seen. He was held not to have assumed the risk.

It was not because the logger saw a "widow-maker" unlike any he had seen before; it was

because he never saw the "widow-maker" at all.




      2   84 Wash. App. 420, 927 P.2d 1148 (1996).

                                           17
No. 31836-2-III
Hvolboll v. Wolff Co.


       The plaintiff in Alston, a pedestrian, was waved across an intersection on a multi­

lane road by the driver of a truck who stopped to let her pass; she was then struck by a car

in an outside lane that she had been unable to see. It was because she did not see any car

coming that she lacked knowledge of the hazard. Here again, there was no suggestion

that to assume the risk, she would have to have known all facts about that car or that

driver that might make them more or less dangerous. See also Shorter v. Drury, 103
Wash. 2d 645, 695 P .2d 116 (1985) (holding that the risk of dying from bleeding if a blood

transfusion is refused was the specific risk that was voluntarily assumed, not any more

particularized assessment of the impending medical procedure).

       For a winter weather-related hazard, the chance is remote that a plaintiff will have

had past experience with exactly the same conditions. The proverbial hundreds of Intuit

words for snow come to mind. 3 If knowledge of the hazard presented by snow and ice

required prior experience with exactly the same conditions, the exception to the rule of

nonliability would swallow the rule.

       We call the affirmative defense "assumption of risk:' because the plaintiff has

elected to encounter a possibility of harm that he or she cannot reliably assess in advance.



       3 See David Robson, "There really are 50 Eskimo words for 'snow, '" THE
WASHINGTON POST, January 14,2013, http://www.washingionpost.com/nationallhealth­
science/there-reallv-are-50-eskimo-words-for-snow/20 13/011 14/eOe3 f4eO-59aO-11 e2­
beee-6c38f5215402 slory.html (last visited Feb. 3, 20 15) (observing that "[fJor many of
these dialects, the vocabulary associated with sea ice is even richer").

                                             18
No. 31836-2-111
Hvolboll v. Wolff Co.


The generally recognized risk faced in walking on snow or ice is the risk of slipping and

falling. Mr. Hvolboll had crossed the snow and ice berm near the mailbox area before

and he knew that it was slippery. While changing conditions might increase or decrease

the likelihood of a fall, their variability did not prevent him from appreciating the risk of

walking across an icy berm on which he had slipped in the past. No reasonable jury

could have found that Mr. Hvolbolllacked knowledge of the risk, given the concerns and

complaints he had expressed in the recent past.

       The evidence also shows that Mr. Hvolboll voluntarily assumed the risk. A

plaintiff voluntarily encounters a risk if he or she "elects to encounter it despite knowing

of a reasonable alternative course of action." Egan v. Cauble, 92 Wash. App. 372, 379, 966

P .2d 362 (1998). The factors considered in determining the existence of a reasonable

alternative include "the importance of the interest, right, or privilege which the plaintiff is

seeking to advance or protect, the probability and gravity of each of the alternative risks,

the difficulty or inconvenience of one course of conduct as compared with the other, and

all other relevant factors which would affect the decision of a reasonable man under the

circumstances." RESTATEMENT (SECOND) OF TORTS § 496E cmt. d (1965).

       Mr. Hvolboll argues that there were no reasonably safe alternatives, contending

that each path to the property management office required that he walk across the icy

roadway. We note that he offers only his own conclusory, and ultimately speculative

assessment that there were no reasonably safe alternatives. Only Mr. Hvolboll's belief

                                              19 

No. 31836-2-III
Hvolboll v. Wolff eo.


was offered, without any foundation establishing how he knows that all alternative routes

were unsafe.

       He also argues, "[I] needed to get to the office," Br. of Appellant at 16, and

rhetorically asks, "Was [1] required as a matter of law to not go [to] the office? To stay

huddled in [my] apartment 'til   Spri~g?"   Id. at 17. Yet as the defendants point out, the

undisputed evidence establishes that Mr. Hvolboll did have options: he "could have

returned to his apartment to use the phone to call the property office, or he could have

driven to the office, or waited until the conditions were addressed or changed before

choosing to encounter them." Br. ofResp't at 18. It is not unusual for people to avoid

hazardous winter road and sidewalk conditions until they abate.

       Most importantly, "[a] plaintiffs actions are voluntary if [he] voices concern

about a risk, but ultimately accepts the risk." Jessee, 173 Wash. App. at 415. Words or

conduct can make it clear that a person refuses to accept a risk, in which case he does not

assume it. Home, 92 Wash. App. at 721. But

      [t]he plaintiffs mere protest against the risk and demand for its removal or
      for protection against it will not necessarily and conclusively prevent his
      subsequent acceptance of the risk, ifhe then proceeds voluntarily into a
      situation which exposes him to it. Such conduct normally indicates that he
      does not stand on his objection, and has in fact consented, although
      reluctantly, to accept the danger and look for himself.

Home, 92 Wash. App. at 721-22 (quoting RESTATEMENT (SECOND) OF TORTS § 496E cmt. a

(1965».


                                              20 

No. 3 I 836-2-III
Hvolboll v. Wolff eo.


       Given Mr. Hvolboll's prior concerns and complaints and the informed caution

with which he nonetheless embarked across the icy berm, the trial court reasonably

concluded that as a matter of law, he voluntarily encountered the risk.

       Affirmed.

       A majority ofthe panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR: 





       Brown, J.



       Feanng, J.




                                            21